department of the treasury internal_revenue_service tax exempt and government entities attn mandatory review mc dal commerce st dallas tx number release date taxpayer_identification_number legend org - organization name dear xx - date address - address org address telephone fax certified mail - return receipt requested form tax_year s ended person to contact id number contact numbers in a determination_letter dated december 20xx you were held to be exempt from federal_income_tax under sec_501 c of the internal_revenue_code the code based on our examination of your operations beginning with your fiscal_year ended october 20xx we hereby determine that you have not operated in a manner consistent with our continuing recognition of you as an organization described in sec_501 your net_earnings inured to a private_shareholder_or_individual of your organization in addition in a substantial manner you operated for purposes other than those enumerated in sec_1_501_c_19_-1 accordingly your exemption from federal_income_tax is revoked effective november 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file taxable returns on forms us corporation income_tax return for the years ended october 20xx 20xx 20xx 20xx and all future periods with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations attn a c m s sw main street ste portland or department of the treasury date date org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form 6018-a consent to if we do not proposed action we will then send you a final letter revoking your exempt status hear from you within days from the date of this letter we will process your case on the basis in of the recommendations shown in the report of examination and this letter will become final that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns letter rev catalog number 34801v you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at legally correct_tax determination or extend if you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most convenient heading of this letter time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form 6018-a report of examination letter rev catalog number 34801v schedule number or exhibit form 886-a explanations of items name of taxpayer rev date october 20xx - october 20xx tax identification_number year period ended org ein legend org - organization name president ra secretary - secretary ein - ein xx -- date state - state president - bm-1 bm-2 - bm ra-1 ra-2 - co-1 through co-33 - through companies issue whether org’s association status under internal_revenue_code irc sec_501 should be revoked because its net_earnings inured to the benefit of its former president and current executive director and board member bm-1 itis operated for a substantial non-exempt purpose facts the internal_revenue_service recognized the association as tax exempt under sec_501 on december 20xx we started an examination of the form_990 for the tax period ended october 20xx on october 20xx we expanded the examination to include the tax periods ended october 20xx and october 20xx the association has not filed the form_990 for these tax periods governance the association filed articles of incorporation on november 20xx with the state of state secretary of state’s office the state of state administratively dissolved the association as of january 20xx according to the most recent annual report filed with the secretary of state on november 20xx the president was president and the secretary was secretary according to the form_990 filed on june 20xx the officers of the association were bm-1 secretary and bm-2 for the fiscal_year ended october 20xx the articles dated november 20xx state this corporation is organized exclusively for charitable purposes as an association of war veterans of the united_states within the meaning of section of c and c of the internal_revenue_code_of_1986 as now enacted or hereafter amended including for such purposes the making of distributions to organizations that also qualify as sec_501 exempt_organizations to this end the corporation shall further comradeship among persons who are or have been members of the united_states armed_forces honor the memory of deceased veterans and members of the armed_forces and aiding and comforting their survivors encourage patriotism by sponsoring and participating in activities of a patriotic nature aid hospitalized disabled and needy war veterans and their dependents department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer october 20xx - october 20xx org tax identification_number year period ended ein provide insurance and death_benefits to members and or their dependents promote the social welfare of the community sponsor legislation lobby and participate in political activity and support candidates for provide occasional social and recreational activities for members public_office in order to advance the above listed exempt purposes primarily by contributing in-kind services and financial contributions to a separate sec_527 political_organization the association has not provided minutes of board meetings prior to july 20xx the association provided meeting minutes for july 20xx and july 20xx no subsequent meeting minutes were provided in the july 20xx meeting the board reviewed the financial activities for the fiscal years 20xx 20xx and 20xx the board moved to ratify all of the transactions actions and financial reports for those years the board also ratified that all activities in those years were in accordance with the mission of the association in the july 20xx meeting the board motioned to request bm-1 to submit a proposal for administrating the affairs of the association form_990 and financial transactions the association reported the following income expenses assets and liabilities on its form_990 for the tax period ended october 20xx the association has not filed a form_990 for the tax period ended october 20xx or october 20xx revenue contributions gifts grants other revenue uncategorized income total revenue expenses compensation of officers etc consulting - general legal fees lobbying political cont - campaign utilities occupancy office expense travel conferences conventions etc registration fees education media convention or meeting expense advocacy programs form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer october 20xx - october 20xx org tax identification_number year period ended ein explanations of items charitable donation political cont - advocacy political cont - initiative political cont - research advocacy services consulting - general consulting - legislative consulting - political supplies and materials printing and reproduction other expenses bank fees postage and delivery website development other miscellaneous expenses total expenses substantially_all of the association's revenue came from donations the association received a total of dollar_figuredollar_figure in donations of which one donor ra-1 contributed dollar_figuredollar_figure exhibit a shows the expense detail of the organization the internal_revenue_service sent form_4564 information_document_request to the association on march 20xx and may 20xx requesting the following information relating to the expenses to date the association has not responsed to the request for the following expenses provide all supporting documentation to substantiate the expenses including invoice contracts receipts and any approvals relating to the expenses amount date 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx number name co-1 co-2 co-3 co-4 co-5 co-6 co-7 co-7 co-8 co-9 co-10 co-8 co-11 co-12 co-13 co-14 co-15 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer october 20xx - october 20xx org tax identification_number year period ended ein explanations of item sec_3 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx i6 20xx 20xx 20xx 20xx 20xx 20xx 20xx co-16 co-17 co-18 co-19 co-20 co-6 co-21 co-22 co-22 co-9 co-22 co-22 co-22 co-22 co-22 co-23 co-23 co-22 co-24 bn-1 co-11 co-20 co-25 for the payments to the following organizations provide a what was the purpose of the payments b did the organization follow-up on the use of the funds c provide any documentation ie correspondence contracts reports etc showing what the funds were used for and d the relationship between org and the named organization amount date 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx number name co-26 co-27 co-27 co-27 co-27 co-27 co-28 co-28 co-28 co-29 for the following payments made to bm-1 or co-30 provide all records showing the services provided to org as stated during the initial interview there were not any written contracts between the organization and bm-1 or co-30 if there is any other correspondence or documentation showing what the payments are being used for please provide that as well form 886-a department of the treasury-internal revenue service catalog number 20810w -_publish no irs gov page_4 schedule number or exhibit form 886-a rev date october 20xx - october 20xx explanations of items tax identification_number year period ended name of taxpayer org ein table deleted table deleted in the interview with bm-1 and as reported on the form_990 bm-1 is the owner of co-30 the organization has not filed any information retruns for payments made to employees or independent contractors membership the association is a membership_organization the association does not charge or collect dues or any other fees from it’s members during the initial interview bm-1 stated that to become a member an individual would visit the association’s website and complete the contact form which includes their branch and years_of_service he stated that the association does not follow-up with the member to verify the accuracy of the information by reviewing form dd-214 or other discharge forms the bylaws of the organization state the following membership requirements irc requirements org shall have three classes of members consistent with the membership rules described in sec_170 the three classes of membership shall be defined as war_veteran members org shall have a membership of at least person who served in the armed_forces_of_the_united_states during periods of war whose dates of military service are specifically recognized within sec_170 war veterans a war_veteran is a association membership catalog number 20810w form 886-a page_5 a april 18xx though july 19xx b april 19xx through november 19xx c december 19xx through december 19xx d june 19xx through january 19xx e february 19xx through may 19xx in the case of a veteran who served in the republic of vietnam during that period f august 19xx through may 19xx and g august 19xx and ending on the date prescribed by presidential proclamation or by law associate members associate members shall not make up more than of the total membership qualification for membership shall comply with sec_170 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date october 20xx - october 20xx org explanations of items tax identification_number year period ended name of taxpayer ein a spouses widows or widowers of war veterans b veterans not otherwise qualifying as war veterans c cadet sec_2_1 honorary members org may offer honorary membership privileges to persons of the general_public who are not classified as either war_veteran members or associate members honorary members shall be selected by the board_of directors and shall not make up more than membership of the total association other classes there shall be no other class of membership in state war veterans association except as listed in article il and member application all member candidates shall complete an application_for membership provided by the association in order to qualify for one of the three classes of membership war_veteran and associate members shall be approved upon verification of a valid application and receipt of membership dues honorary members shall be approved by the board_of directors member records the executive director shall maintain a detailed record of all members their dates of service whether they are war veterans have served in vietnam or not and whether they are spouses widows widowers veterans or cadets or honorary members the executive shall record all association activities where members are directly involved along with the names of participants and their roles during the activity member privileges members may participate in all activities related to the specific purposes of org members may also participate in the annual convention regular patriotic activities fundraising political grass roots efforts scheduled social activities insurance programs scholarship programs and any other programs or services offered by the association members may also qualify for benevolent benefits drug treatment services or financial assistance for such treatments and other_benefits offered by the association activities according to the form_990 the activities of the association are to provide services to veterans and to aid and comfort their survivors additionally the association encourages patriotism by sponsoring and participating in activities of a patriotic nature and promotes social welfare in the community finally the association sponsors legislation and political activity and provides support for candidates for public_office in order to advance their exempt_purpose to date the association has not provided any records or other documentation to show that they conducted any of the above activities except for donations made to candidates for public_office bn-1 provided during the initial meeting that the association did not provide any membership activities and that the activities conducted were primarily legislative and political form 886-a catalog number 20810w - page_6 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer october 20xx - october 20xx org the association made payments to the following organizations during the year under examination tax identification_number year period ended ein total amount of payments name co-13 co-6 co-31 co-26 co-27 co-27 co-27 co-29 co-28 co-28 purpose of payments donation donation donation political cont - advocacy political cont - advocacy political cont - initiative political cont - research political cont - advocacy political cont - initiative political cont - research dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure co-33 is an state non-profit corporation the corporation does not have tax-exempt status with the internal_revenue_service according to its website the mission is to represent a unified position on matters concerning state’s veterans bm-1 incorporated military co-32 as an state for-profit corporation on march 20xx on june 20xx the corporation was dissolved on the same date bm-1 incorporated the foundation as an state non-profit corporation on september 20xx the non-profit corporation was dissolved the internal_revenue_service did not recognize the corporation as a tax-exempt_organization co-31 is incorporated as an state non-profit corporation the internal_revenue_service recognizes the corporation as an sec_501 organization their mission is to provide grant writing services to numerous non-profit organizations in the portland metropolitan area and support for non-profits needing financial assistance co-26 is incorporated as an state non-profit corporation the internal_revenue_service as tax-exempt under sec_501 recognizes the corporation co-11 is the registered agent for this organization the mission is to help educate the public about issues regarding public safety and proposals to reduce crime co-28 was organized in the state of state the internal_revenue_service does not recognize the llc asa tax-exempt_organization the registered agent and member of the llc is co-11 co-27 and co-29 are both registered assumed business names for co-28 law internal_revenue_code sec_170 defines the term charitable_contribution to mean a contribution or gift to or for_the_use_of a post_or_organization_of_war_veterans or an auxiliary unit or society of or trust or foundation for any such post or organization that is a organized in the united_states or any of its possessions and b no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number october 20xx - october 20xx org sec_501 is a post or organization of past or present members of the armed_forces_of_the_united_states or an auxiliary unit or society of or a_trust or foundation for any such post or organization that is a organized in the united_states or any of its possessions b at least percent of the members of which are past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows widowers ancestors or lineal_descendants of past or present members of the armed_forces_of_the_united_states or of cadets and c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual year period ended ein sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shail file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws the secretary may also prescribe by forms or regulations the requirement of every organization to keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6043 provides that every organization which for any of its last taxable years preceding its liquidation dissolution termination or substantial_contraction was exempt from taxation under sec_501 shall file such return and other information with respect to such liquidation dissolution termination or substantial_contraction as the secretary shall by forms or regulations prescribe except that - b no return shall be required under this subsection from churches their integrated_auxiliaries conventions or associations of churches or any organization which is not a private_foundation as defined in sec_509 and the gross_receipts of which in each taxable_year are normally not more than dollar_figure and b the secretary may relieve any organization from such filing where he determines that such filing is not necessary to the efficient administration of the internal revenue laws or with respect to an organization described in sec_401 where the employer who established such organization files such a return income_tax regulations treas reg sec_1_501_c_19_-1 states for taxable years beginning after date a veterans post or organization which is organized in the united_states or any of its possessions may exempt as an organization described in sec_501 if the requirements of paragraphs b and c of this section are met and if no part of its net_earnings inures to the benefit of any private_shareholder_or_individual paragraph b of this section contains the membership requirements such a post or organization must meet in order to qualify under sec_501 paragraph c of this section outlines the purposes at least one of which such a post or organization must have in order to so qualify sec_1_501_c_19_-1 provides that in order to be described in sec_501 under paragraph a of this section an organization must meet the membership requirements of sec_501 and this paragraph there are two requirements that must be met under this paragraph the first requirement is that at least percent of the members of the organization must be war veterans for form 886-a catalog number 20810w page _8 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer october 20xx - october 20xx org purposes of this section the term war veterans means persons whether or not present members of the united_states armed_forces who have served in the armed_forces_of_the_united_states during a period of war including the korean and vietnam conflicts tax identification_number year period ended ein sec_1_501_c_19_-1 states the second requirement of this paragraph is that at least percent of all members of the organization must be described in one or more of the following categories i war veterans ii present or former members of the united_states armed_forces iii cadets including only students in college or university rotc programs or at armed services academies or iv spouses widows or widowers of individuals referred to in paragraph b i ii or iii of this section sec_1 c -1 c provides that in addition to the general and membership requirements of paragraphs a and b of this section in order to be described in sec_501 under paragraph a of this section an organization must be operated exclusively for one or more of the following purposes to promote the social welfare of the community as defined in sec_4 c -1 a to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or dependents of their members or both or to provide social and recreational activities for their members sec_1 c -1 a states i an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements and ii the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office nor is an organization operated primarily for the form 886-a catalog number 20810w page_9 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit october 20xx - october 20xx tax identification_number year period ended ein sec_1_6001-1 states that in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through -3 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal_revenue_service officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization that has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shail submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization revenue rulings revrul_84_140 1984_2_cb_56 provided that a veterans organization must satisfy both a membership requirement and a purposes requirement to be eligible to receive tax deductible contributions under sec_170 with respect to the membership requirement the fact that a small percentage of the members of an organization have not served in the armed_forces will not of itself preclude the organization from being classified as a war veterans’ organization under sec_170 provided that at least of its members are war veterans and substantially_all of the other members are either veterans or are cadets or are spouses widows or widowers of war veterans veterans or cadets war veterans are defined in revrul_84_140 as persons who have served in the united_states armed_forces during a period of war the periods of war are specified in u s c sec_101 and revrul_78_239 c b with respect to the purposes requirement the organization must be organized and operated primarily for purposes consistent with its status as a war veterans’ organization in revrul_84_140 the following purposes meet the requirements of sec_170 a furthering comradeship among persons who have been members of the armed_forces form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer october 20xx - october 20xx tax identification_number year period ended org ein b honoring the memory of deceased veterans and members of the armed_forces and aiding and comforting their survivors c encouraging patriotism and d aiding hospitalized disabled and needy war veterans and their dependents court cases the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66s ct am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 ‘operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 in john marshall law school v the united_states wl it was held that the organization was not exempt under sec_501 of the code on the grounds that a portion of their net earning had inured to the benefit of theo fenster martin fenster and their families payments had been made on behalf of or for the benefit of the fenster families payment included items for automobile educational and travel_expenses insurance policies basketball and hockey tickets membership in a private eating establishment membership in a health spa interest-free loans home repairs personal household furnishings and appliances and golfing equipment in 670_f2d_104 the organization was denied exempt status under sec_501 because it could not show that no part of its net_income inured to the benefit of private individuals the organization was controlled by members of the harbert's family and a substantial amount of the organization’s net_income was paid for the benefit of the harbert family the organization did not provide evidence which showed that the income did not inure to the benefit of the harbert family taxpayer's position the taxpayer has not yet provided a response to this issue government's position based on the information available the association does not qualify for exemption under sec_501 the association failed to provide adequate books_and_records and the net_earnings of the association inured to the benefit of bm-1 and other for-profit corporations the association made payments to bm-1 in the amount of dollar_figure and two companies owned by bm-1 in the amount of dollar_figure dollar_figure paid to co-30 and dollar_figure paid to military co-32 the association has not provided any documentation showing the purpose of these payments and how they furthered the purposes of the association these payments were not reported as compensation to bm-1 or either company on any forms w-2 or 1099-misc form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number october 20xx - october 20xx org the association made payments totaling dollar_figure to co-28 dba co-27 and co-29 during the year under examination the association has not provided any records showing the purpose of the payments and how they furthered the purposes of the association co-28 owned by co-11 is not a federal tax-exempt_organization ra-2 is the legal counsel for the association and also received political contributions from the association totaling dollar_figure during the year under examination year period ended ein co-33 was paid dollar_figure during the year under examination the internal_revenue_service does not recognize the corporation as a tax-exempt_organization the mission of the corporation appears to be in furtherance of veterans but the association has failed to show that the payments made are in furtherance of its exempt purposes exhibit b shows expenses paid_by the association that were not substantiated to show how the expenses furthered the association purposes as an organization under sec_501 item such as dollar_figuredollar_figure paid to co-8 and dollar_figuredollar_figure to co-16 do not appear to have any business connection to the purposes of a veteran's organization the association did not have a separate office during the year under examination and operated out of bm- 1’s home payments made for utilities are for utilities at bm-1’s personal_residence the association did not provide sufficient documentation to show that the expenses were for the association and not for bm-1's personal expenses the total payments made that inure to the benefit of private individuals including the unsubstantiated expenses in exhibit b are dollar_figuredollar_figure this is of the total revenue of the association because sec_501 states that no part of the net earning may inure to the benefit of any private_shareholder_or_individual the association has failed this test and therefore does not qualify tax-exempt status the association has failed to show that they meet the membership requirements of sec_501 and sec_170 the association provided their membership records which consist of information provided by the member via the association’s website the association does not attempt to verify the information by requesting copies of the veterans discharge records the association is unable to make an accurate calculation of the percentage of their membership that are veterans and war veterans as required under the above irc sections because they are relying solely on the unsubstantiated information the association must substantiate that the veterans served during the specified periods and that they were honorably discharged the association failed to provide any records to substantiate their activities during the period under examination bm-1 verbally stated that the association conducted a substantial amount of legislative activities during the year under examination however he was unabie to provide any detailed information on what legislative activities it was involved in the association has failed to show that its activities meet the purposes requirements for an sec_501 veteran’s organization for the year under examination in order to meet the test they must show that they engage primarily in activities that accomplish one or more of such purposes specified in sec_501 an organization will not meet the test if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose further an organization is not operated exclusively for one or more exempt purposes of its net_earnings inure in whole or in part to the benefit of private shareholders or individuals additionally the association has failed to file forms for the tax periods ended october 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form rev date 886-a explanations of items name of taxpayer october 20xx - october 20xx org and october 20xx required under sec_6001 and sec_6033 the it does not qualify for tax exempt status under sec_501 since the association has not filed forms 990-pf for the tax periods above as tax identification_number year period ended ein conclusion the association failed to meet the requirements under sec_501 and the reporting requirements under sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the association's exempt status is revoked effective november 20xx the association should file form_1120 returns for all tax periods after november 20xx department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page
